




SEVENTH AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT


THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “Amendment”), is made and entered into as of November 5, 2015,
by and among BRISTOW GROUP INC., a Delaware corporation (the “Borrower”), the
Lenders party hereto and SUNTRUST BANK, in its capacity as Administrative Agent
for the Lenders (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Amended and Restated Revolving Credit and Term Loan Agreement, dated as
of November 22, 2010 (as amended by that certain First Amendment to Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of December 22,
2011, as further amended by that certain Second Amendment to Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of October 1, 2012,
as further amended by that certain Third Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of April 29, 2013, as further
amended by that certain Fourth Amendment to Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of March 14, 2014, as further amended
by that certain Fifth Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of April 17, 2015, as further amended by that
certain Sixth Amendment to Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of September 29, 2015, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Credit Agreement), pursuant to which the Lenders
have made certain financial accommodations available to the Borrower;
WHEREAS, the Borrower intends to enter into a new term loan credit facility
among the Borrower, the lenders from time to time party thereto and SunTrust
Bank, as administrative agent thereunder, consistent with the terms previously
disclosed to the Administrative Agent and the Lenders (the “New Term Loan Credit
Facility”), and the obligations in respect of which will be guaranteed by the
Guarantors and secured by the Collateral on a pari passu basis with the Secured
Obligations (as defined in the Security Agreement);


WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement in order to, among other things, permit the Borrower to
enter into the New Term Loan Credit Facility, and the Lenders party hereto
(constituting Required Lenders under the Credit Agreement) are willing, subject
to the terms and conditions set forth herein, to amend the Credit Agreement as
provided for herein;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the parties hereto agree as follows:


1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement.
2.    Amendments to the Credit Agreement.
(a)    Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “Intercreditor Agreement” and “Senior Secured Debt” in their
entirety with the following definitions:
“Intercreditor Agreement” shall mean an intercreditor agreement between (a) the
Administrative Agent and (b) the administrative agent for the New Term Loan
Lenders, to

1



--------------------------------------------------------------------------------



be entered into in connection with entry into the New Term Loan Credit
Documents, in form and substance reasonably satisfactory to the Administrative
Agent.
“Senior Secured Debt” shall mean the aggregate principal amount of all
Indebtedness under the Loan Documents and the New Term Loan Credit Documents.
(b)    Section 1.1 of the Credit Agreement is hereby amended by amending the
definition of “Permitted Liens” by replacing clause (xiv) thereof in its
entirety as follows:
(xiv)    Liens securing the obligations under the New Term Loan Credit
Documents; and
(c)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions to such section in the appropriate alphabetical order:
“New Term Loan Agreement” means that certain Term Loan Credit Agreement to be
entered into by and among the Borrower, certain lenders and SunTrust Bank, as
administrative agent, which Term Loan Credit Agreement shall be on terms
consistent with the terms previously disclosed to the Administrative Agent and
the Lenders.
“New Term Loan Credit Documents” shall mean the New Term Loan Credit Agreement
and all “Loan Documents” or such similar term (as defined in the New Term Loan
Credit Agreement).
“New Term Loan Debt” shall mean the New Term Loans, the Guarantees by the
Guarantors of the obligations in respect thereof and any other Indebtedness
under the New Term Loan Credit Documents, which will be secured by the
Collateral on a pari passu basis with the Secured Obligations (as defined in the
Security Agreement).
“New Term Loan Lenders” shall have the meaning given to it in Section 2.12(a).
“New Term Loan Secured Parties” shall mean the secured parties in respect of the
New Term Loan Credit Documents.
“New Term Loans” shall mean the term loans in a principal amount not to exceed
$200,000,000 in the aggregate under the New Term Loan Agreement.
(d)    Section 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “364-Day Term Loan Credit Agreement”, “364-Day Term Loan Credit
Documents”, “364-Day Term Loan Debt”, “364-Day Term Loan Lenders”, “364-Day Term
Loan Secured Parties” and “364-Day Term Loans” in their entirety.
(e)    Section 2.12(a) of the Credit Agreement is hereby amended by replacing
such Section in its entirety with the following:
(a)    The Borrower shall prepay the Term Loans held by the Lenders electing to
receive a prepayment of the Term Loans from the proceeds of any sale or
disposition by the Borrower or such Subsidiary of any of the Collateral
(excluding (i) sales of inventory in the ordinary course of business, (ii)
Designated Asset Sales and (iii) sales or dispositions among the Borrower and
its Subsidiaries), to the extent required under this Section 2.12(a). To the
extent that the Borrower or any of its Subsidiaries applies the cash proceeds
from such asset sale (or a portion thereof) (net of commissions and other
reasonable and customary transaction costs, fees, reserves and expenses properly
attributable to such transaction and

2



--------------------------------------------------------------------------------



payable by such Borrower in connection therewith (in each case, if paid to an
Affiliate, subject to Section 7.7) or under the clauses first and second of
Section 2.12(b)) within 300 days of receipt of such net cash proceeds to
purchase replacement or other fixed assets for use in the operations of the
Borrower or any of its Subsidiaries, then no prepayment shall be required in
respect of the net cash proceeds (or portion thereof so applied) from such asset
sale. In the event that the Borrower or any of its Subsidiaries has not applied
the cash proceeds from such asset sale in accordance with the preceding sentence
(the amount of such unapplied cash proceeds being the “Excess Proceeds”), the
Borrower shall, within 10 days after the end of the applicable 300-day period,
make an offer (i) to each Lender to prepay the Term Loans of such Lender and
(ii) to the extent the New Term Loan Credit Agreement is then in effect and
requires such a prepayment, to each lender party thereto (the “New Term Loan
Lenders”) to prepay the New Term Loans, on a pro rata basis based on the
principal amount of the Term Loans and the New Term Loans then outstanding, in
an aggregate principal amount for all the Lenders and the New Term Loan Lenders
equal to the amount of such Excess Proceeds. Each such prepayment offer shall be
in writing and shall specify the aggregate amount of Excess Proceeds. Each
Lender electing to receive such prepayment shall notify the Borrower of its
election in writing within 5 days after its receipt of Borrower’s prepayment
offer. The Borrower shall pay each Lender and each New Term Loan Lender that has
accepted such offer of prepayment its pro rata share of such Excess Proceeds on
the 20th day after the end of the applicable 300-day period. In the event that
any Lender or New Term Loan Lender elects not to receive a prepayment so offered
by the Borrower, the Borrower or applicable Subsidiary shall retain such net
proceeds that was offered to such non-electing Lender or non-electing New Term
Loan Lender, as applicable. Any such prepayment on account of the Term Loans
shall be applied in accordance with paragraph (b) below.
(f)    Section 2.20(e) of the Credit Agreement is hereby amended by replacing
each reference to “Internal Revenue Service Form W-8BEN” with a reference to
“Internal Revenue Service Form W-8BEN or W-8BEN-E”.
(g)    Section 2.23(a) of the Credit Agreement is hereby amended by replacing
such Section in its entirety with the following:
(a)    So long as no Event of Default has occurred and is continuing, from time
to time after the Closing Date, Borrower may, upon at least 20 days’ prior
written notice to the Administrative Agent (who shall promptly provide a copy of
such notice to each Lender), propose to increase the Aggregate Revolving
Commitments (such increase, the “Additional Revolving Commitment Amount”) or the
Aggregate Term Loan Commitments (such increase, the “Additional Term Loan
Commitment Amount”), or a combination thereof, by an aggregate amount not to
exceed (x) $200,000,000, less (y) to the extent that the New Term Loan Credit
Agreement is in effect on the date of any such proposal by the Borrower, the
aggregate principal amount of the New Term Loans outstanding thereunder on such
date (the total amount of the Additional Revolving Commitment Amount and the
Additional Term Loan Commitment Amount, the “Additional Commitment Amount”) by
designating another bank or financial institution (which may be, but need not
be, one or more of the existing Lenders) which at the time agrees to, in the
case of any such Person that is an existing Lender, increase its Revolving
Commitment or its Term Loan Commitment and in the case of any other such Person
(an “Additional Lender”), become a party to this Agreement; provided, however,
that any bank or financial institution that is not then an existing Lender under
this Agreement must be acceptable to the Administrative Agent, which acceptance
shall not be unreasonably withheld or delayed. The sum of the increases in the
Revolving Commitments and the Term Loan Commitments of the existing Lenders
pursuant

3



--------------------------------------------------------------------------------



to this subsection (b) plus the Revolving Commitments and the Term Loan
Commitments of the Additional Lenders shall not in the aggregate exceed the
unsubscribed amount of the Additional Commitment Amount. No Lender (or any
successor thereto) shall have any obligation to increase its Revolving
Commitment, its Term Loan Commitment or its other obligations under this
Agreement and the other Loan Documents, and any decision by a Lender to increase
its Revolving Commitment, its Term Loan Commitment or a combination thereof
shall be made in its sole discretion independently from any other Lender.
(h)    Section 7.1 of the Credit Agreement is hereby amended by replacing clause
(e) of such Section in its entirety with the following:
(e)    the New Term Loan Debt and Permitted Refinancing Indebtedness in respect
thereof; and
(i)    Section 7.8 of the Credit Agreement is hereby amended by replacing the
reference to the phrase “364-Day Term Loan Debt” with the phrase “New Term Loan
Debt”.
(j)    Section 10.17 of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
Section 10.17    Intercreditor Agreement. The Lenders, the Swingline Lender and
the Issuing Bank acknowledge that the obligations of the Borrower and the
Guarantors in respect of the New Term Loan Debt will be secured by Liens on the
Collateral on a pari passu basis with the Secured Obligations. In connection
with the incurrence of the New Term Loan Debt, the Administrative Agent shall,
enter into the Intercreditor Agreement establishing the relative rights of the
Secured Parties and the New Term Loan Secured Parties with respect to the
Collateral and certain related matters. The Lenders, the Swingline Lender and
the Issuing Bank hereby irrevocably (i) consent to such pari passu treatment of
Liens to be provided for under the New Term Loan Credit Documents and the
Intercreditor Agreement, (ii) authorize the Administrative Agent to execute and
deliver the Intercreditor Agreement and any documents relating thereto, in each
case on behalf of, and without any further consent, authorization or other
action by, any Lender, the Swingline Lender or the Issuing Bank, (iii) agree
that, upon the execution and delivery thereof and so long as it is in effect,
the Lenders, the Swingline Lender and the Issuing Bank will be bound by the
provisions of the Intercreditor Agreement as if it were a signatory thereto and
will take no actions contrary to the provisions of the Intercreditor Agreement
and (iv) agree that none of the Lenders, the Swingline Lender or the Issuing
Bank shall have any right of action whatsoever against the Administrative Agent
as a result of any action taken by the Administrative Agent pursuant to this
Section 10.17 or in accordance with the terms of the Intercreditor Agreement.
The Lenders, the Swingline Lender and the Issuing Bank hereby further
irrevocably authorize the Administrative Agent to enter into such amendments,
supplements or other modifications to the Intercreditor Agreement in connection
with any extension, renewal or refinancing of any Loans, any amendment,
restatement, supplement or other modification of the New Term Loan Credit
Documents or any Permitted Refinancing Indebtedness in respect of the New Term
Loan Debt as are reasonably acceptable to the Administrative Agent, in its sole
discretion, to give effect thereto, in each case on behalf of, and without any
further consent, authorization or other action by, any Lender, the Swingline
Lender or the Issuing Bank. The Administrative Agent shall have the benefit of
the provisions of Article IX with respect to all actions referred to in this
Section 10.17 and all actions taken or omitted to be taken by it in accordance
with the terms of the Intercreditor Agreement to the full extent thereof.



4



--------------------------------------------------------------------------------



3.    Certain Other Agreements. The Lenders party hereto, the Swingline Lender
and the Issuing Bank, acknowledge that the obligations of the Borrower and the
Guarantors in respect of the New Term Loan Debt will be secured by Liens on the
Collateral on a pari passu basis with the Secured Obligations and make such
further acknowledgments, agreements, authorizations and directions as are set
forth in Section 10.17 of the Credit Agreement, as amended in accordance with
this Amendment.
4.    Conditions to Effectiveness of this Amendment. It is understood and agreed
that this Amendment shall become effective on the date (the “Effective Date”)
when the Administrative Agent shall have received (i) such fees as the Borrower
has previously agreed to pay on or prior to the date that this Amendment becomes
effective to the Administrative Agent or any of its affiliates in connection
with this Amendment, (ii) reimbursement or payment of its reasonable
out-of-pocket costs and expenses incurred in connection with this Amendment or
the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent) for which invoices
(including estimated expenses) have been presented to the Borrower at least two
(2) days before the Effective Date unless otherwise agreed by the Borrower and
the Administrative Agent, and (iii) executed counterparts to this Amendment from
the Borrower and the Required Lenders.
5.    Representations and Warranties. To induce the Lenders to enter into this
Amendment, the Borrower hereby represents and warrants to the Lenders as
follows:
(a)    The execution and delivery by the Borrower of this Amendment are within
the Borrower’s organizational powers and have been duly authorized by all
necessary organizational action;


(b)    The execution, delivery and performance by the Borrower of this Amendment
(i) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (ii) will not violate any Requirements of
Law applicable to the Borrower or any of its Subsidiaries or any judgment, order
or ruling of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (iv) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries prohibited
under the Loan Documents;


(c)    This Amendment has been duly executed and delivered for the benefit of
the Borrower and constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms except
as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general; and


(d)    After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, except to the extent that such representations
and warranties specifically refer to an earlier date, and no Default or Event of
Default has occurred and is continuing as of the date hereof.


(e)    Since March 31, 2015, there has not occurred any event that has had or
could reasonably be expected to have, a Material Adverse Effect.


6.    Effect of Amendment. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower (to the extent that the
Borrower is a party thereto) to the Lenders and the Administrative Agent. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, nor constitute a waiver of any provision

5



--------------------------------------------------------------------------------



of the Credit Agreement. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.
7.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.
8.    No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.
9.    Costs and Expenses. The Borrower agrees to pay on demand all reasonable,
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.
10.    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in .pdf form
shall be as effective as delivery of a manually executed counterpart hereof.
11.    Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
12.    Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.
[Signature Pages To Follow]



6



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower, by their respective authorized
officers as of the day and year first above written.


            
BORROWER:
 
 
BRISTOW GROUP INC.
 
 
 
 
 
 
By:
/s/ Joseph A. Baj
 
Name: Joseph A. Baj.
 
Title: Vice President and Treasurer

            
                            

[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------



    


LENDERS:
 
 
SUNTRUST BANK, individually and as Administrative Agent, Swingline Lender and
Issuing Bank
 
 
 
 
 
 
By:
   /s/ Shannon Juhan
 
Name: Shannon Juhan
 
Title: Director


[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------















THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
 
 
 
 
By:
   /s/ Kevin Sparks
 
Name: Kevin Sparks
 
Title: Vice President


[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------

















BARCLAYS BANK PLC
 
 
 
 
 
 
By:
   /s/ Kayode Sulola
 
Name: Kayode Sulola
 
Title: Assistant Vice President


[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------















BRANCH BANKING AND TRUST COMPANY
 
 
 
 
 
 
By:
   /s/ DeVon J. Lang
 
Name: DeVon J. Lang
 
Title: Senior Vice President


[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------















Bank of America, N.A., as Co-Syndication Agent and as a Lender
 
 
 
 
 
 
By:
   /s/ Juan Trejo
 
Name: Juan Trejo
 
Title: Vice President


[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------















CITIBANK, N.A.
 
 
 
 
 
 
By:
   /s/ Rob Malleck
 
Name: Rob Malleck
 
Title: Vice President


[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------















COMPASS BANK
 
 
 
 
 
 
By:
  /s/ Frank Carvelli
 
Name: Frank Carvelli
 
Title: Senior Vice President


[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------















CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
 
 
 
 
By:
   /s/ Nupur Kumar
 
Name: Nupur Kumar
 
Title: Authorized Signatory
 
 
By:
   /s/ Michael Moreno
 
Name: Michael Moreno
 
Title: Authorized Signatory













    

[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------















FIFTH THIRD BANK
 
 
 
 
 
 
By:
   /s/ Christopher Mosley
 
Name: Christopher Mosley
 
Title: Vice President


[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------



















HSBC BANK USA, N.A.
 
 
 
 
 
 
By:
   /s/ Sarah Knudsen
 
Name: Sarah Knudsen
 
Title: Vice President




[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------













JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
By:
   /s/ Thomas Okamoto
 
Name: Thomas Okamoto
 
Title: Authorized Officer


[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------















PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
  /s/ Christian S. Brown
 
Name: Christian S. Brown
 
Title: Managing Director






[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------











TRUSTMARK NATIONAL BANK
 
 
 
 
 
 
By:
   /s/ Jeff Deutsch
 
Name: Jeff Deutsch
 
Title: Senior Vice President


[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------















U.S. BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
   /s/ Kara Van Duzee
 
Name: Kara Van Duzee
 
Title: Vice President


[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------















WELLS FARGO BANK, N.A.
 
 
 
 
 
 
By:
   /s/ Donald W. Herrick, Jr.
 
Name: Donald W. Herrick, Jr.
 
Title: Director


[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]







--------------------------------------------------------------------------------















WHITNEY BANK
 
 
 
 
 
 
By:
   /s/ Gregory J. Zaunbrecher
 
Name: Gregory J. Zaunbrecher
 
Title: Senior Vice President




[Signature Page to Seventh Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement]





